Citation Nr: 1236521	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  02-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to exposure to herbicides.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

3.  Entitlement to an effective date earlier than March 10, 2010, for the award of a 10 percent rating for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2001 rating decision in which the RO continued a 20 percent rating for lumbosacral strain.  In October 2001, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2002.

In August 2008, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing the requested development, the RO continued to deny the claim (as reflected in an April 2010 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In the August 2008 remand, the Board also noted that, in a September 1998 rating decision, the RO, inter alia, denied service connection for benign prostatic hypertrophy.  In October 1998, the Veteran filed an NOD, initiating an appeal.  However, the Veteran was not furnished an SOC regarding the issue of service connection for benign prostatic hypertrophy.  Accordingly, the Board remanded that issue to the RO, via the AMC, for issuance of an SOC, and to provide the Veteran and his representative an opportunity to file a substantive appeal perfecting an appeal on that issue.

The RO issued an SOC with respect to the issue of service connection for benign prostatic hypertrophy in November 2008, and the Veteran filed a substantive appeal in January 2009.
 
In May 2011, the Board granted a separate 10 percent rating for left lower extremity radiculopathy associated with lumbosacral strain, effective from March 10, 2010.  The Board otherwise denied a rating in excess of 20 percent for lumbosacral strain, and also denied service connection for benign prostatic hypertrophy, to include as due to exposure to herbicides.

The Veteran appealed the May 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted a joint motion for partial vacatur and remand filed by representatives for both parties, partially vacating the Board's decision, and remanding the vacated portion to the Board for further proceedings consistent with the joint motion.  The matters returned to the Board were (1) entitlement to service connection for benign prostatic hypertrophy, to include as due to exposure to herbicides; (2) entitlement to an effective date earlier than March 10, 2010, for the award of a 10 percent rating for left lower extremity radiculopathy; and (because it was deemed to be inextricably intertwined with the matter of entitlement to an effective date for the award of a 10 percent rating for left lower extremity radiculopathy) (3) entitlement to a disability rating in excess of 20 percent for lumbosacral strain.  Hence, the matters on appeal have been characterized as set forth above, on the title page.

The Board notes that, while the Veteran previously was represented by Vietnam Veterans of America, in August 2012, the Veteran granted a power-of-attorney in favor of Joseph R. Moore, Attorney, with regard to the claims on appeal.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that, in August 2008 and May 2011, the Board referred the matters of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), and for service connection for stomach problems as secondary to medication used to treat the service-connected back disability, to the RO.  The record reflects that the RO has yet to adjudicate these claims.  Therefore, these matters are, again, referred to the RO for appropriate action.


REMAND

In light of points raised in the parties' joint motion for partial vacatur and remand, and the Board's review of the claims file, further RO action on the matters on appeal is warranted.

In the joint motion, representatives for both parties agreed that the Board erred by declining to provide a medical examination and nexus opinion with regard to benign prostatic hypertrophy.  The parties observed that the Veteran had complained of urinary frequency while on active duty in March 1976, and that the in-service notation of symptoms similar to his more recent complaints of voiding dysfunction were indicative of an association between his current disability and service.  As such, an examination and nexus opinion was required.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon, 20 Vet. App. 79, 81 (2006).

The parties also agreed that the Board erred in limiting the initial separate 10-percent rating for left leg radiculopathy to an effective date of March 10, 2010.  The parties observed that it did not appear that the agency of original jurisdiction (AOJ) had ever considered granting a separate neurological rating.  It was noted that a March 2010 supplemental SOC (SSOC) failed to cite any regulations concerning neurological ratings or to discuss the possibility of awarding a separate rating for what a March 2012 examiner assessed as left lumbar radiculopathy. According to the parties, under the principles set out in Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the issue of the effective date to be assigned for the award of a 10 percent rating for left lower extremity radiculopathy should have been left to the AOJ to address in the first instance.

In light of the parties' agreement with respect to the necessity of a medical examination and nexus opinion with regard to benign prostatic hypertrophy, the Board finds that a VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. at 81.

Hence, the RO should arrange for the Veteran to undergo a VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in the denial of the claim for service connection for benign prostatic hypertrophy (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to undertaking appropriate action to obtain a medical opinion in this case, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment at the VA Medical Center (VAMC) in East Orange, New Jersey, were last associated with the Veteran's claims file on August 23, 2008.  Hence, more recent medical records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since August 23, 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Consistent with the joint motion for partial vacatur and remand, the RO should also give the Veteran an opportunity to provide information and/or evidence pertinent to the matter of his entitlement to an effective date earlier than March 10, 2010, for the award of a 10 percent rating for left lower extremity radiculopathy, and his claims for service connection for benign prostatic hypertrophy, and for a rating in excess of 20 percent for lumbosacral strain.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of the claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the East Orange VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 23, 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.
 
The RO should clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's benign prostatic hypertrophy is the result of disease or injury incurred in or aggravated by service.

In so doing, the examiner should specifically address the medical significance, if any, of the Veteran's complaints of urinary frequency while on active duty in March 1976.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include a new examination of the lumbosacral spine, if necessary), the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered (including any pertinent regulations governing neurologic ratings), as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

